Citation Nr: 0812290	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1972.  The veteran had active duty service in the 
Republic of Vietnam.  The veteran passed away on February [redacted], 
2001, and the appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Muskogee, Oklahoma.  That rating 
action reopened a previously denied claim and then issued a 
decision on the merits of the appellant's claim.  

After the appellant began her appeal on the above rating 
decision, she presented testimony before the Board via a 
videoconference hearing in February 2008.  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran was exposed to 
chemical dioxins while he was stationed in the Republic of 
Vietnam during the Vietnam Era.  She maintains that as a 
result of this exposure, the veteran developed metastatic 
adenocarcinoma of the gastroesophageal junction with 
widespread liver metastasis.  The veteran died as a result of 
cancer of the esophagus and the appellant avers that his 
death was the result of his in-service exposure to chemical 
dioxins.  The RO has denied her claim and she has appealed to 
the Board for review.

The veteran served for approximately four years during the 
Vietnam War Era.  The veteran's DD214 indicates that the 
veteran did in fact service in Vietnam for approximately 
fourteen months.  Following the end of his enlistment, the 
veteran returned to Oklahoma.  

Nearly twenty-eight years after the veteran's discharge from 
service, the veteran suffered from a cardiac anomaly.  He 
sought treatment for that condition and as a part of the 
treatment for the heart condition, further laboratory tests 
were accomplished.  Those tests revealed that the veteran was 
suffering from metastatic esophageal carcinoma.  The veteran 
received treatment for the condition but ultimately he passed 
away in February 2001.  At the time of his death, the veteran 
was not service-connected for any disabilities, diseases, or 
conditions, and he was not receiving any other benefits such 
as a pension.  Moreover, he did not have a claim before the 
VA requesting service connection for any other type of 
disability.

To support her claim, the appellant has provided written 
statements by two doctors.  The first document was submitted 
by the veteran's oncologist and is dated December 2004.  The 
doctor wrote the following:

[The veteran] had served in Vietnam and 
was exposed to some Agent Orange, or at 
least was in areas where Agent Orange had 
been utilized.  I believe that it is as 
likely as not that the exposure to Agent 
Orange caused or contributed to the 
development of [the veteran's] aggressive 
metastic cancer.

The second letter was provided by a research doctorate of 
biochemistry and is dated January 2008.  The doctor reviewed 
some of the medical records pertaining to the veteran and 
then provided a detailed opinion, including references.  The 
pertinent portion of the opinion is provided below:

	. . . The exposure to Agent Orange 
by [the veteran] caused the carcinoma and 
metastic liver disease with a high degree 
of scientific and medical certainty.  
This report is supported by the 
references below from expert sources.  

The doctor backed up his assertions through a detailed 
discussion of the chemical properties of chemical dioxins and 
how exposure to chemical dioxins increases or causes the 
incidence of cancer in humans.  The doctor further stated 
that not only can exposure to chemical dioxins lead to the 
development of carcinomas but said exposure can also promote 
carcinoma growths and diminish the body's ability to attack 
cancer cells.  To substantiate his assertions, the doctor 
provided references to treatises and articles that discussed 
toxicology, chemical dioxins, and carcinogens.  The doctor 
further discussed the biology and chemistry involved in the 
case and provided excerpts from studies that supported his 
suppositions.  

The examiner further cited Daubert v. Merrill Dow 
Pharmaceuticals, 509 U.S. 579 (1993), in his opinion.  The 
examiner claimed that his opinion was relevant because it 
went to the heart of the issue on appeal - specifically 
whether the veteran's exposure to chemical dioxins caused the 
cancer that eventually resulted in the veteran's death.  
Added to relevancy prong, the doctor described the scientific 
method (the second prong of Daubert) he used in making his 
conclusions.  He further noted that because the presumptive 
diseases were not subject to peer review (and thus contrary 
to Daubert), there was fault in concluding that the veteran's 
cancer was not caused by exposure to chemical dioxins.  The 
examiner additionally noted that his assertions had been 
subject to peer review and had been accepted in the 
scientific community (even if they had not been codified in 
the Code of Federal Regulations).  

A further review of the claims folder indicates that a VA 
doctor, in May 2002, noted that the veteran had 
adenocarcinoma of the esophagus (the primary site) with 
metastasis to the liver.  However, the medical doctor did not 
provide any type of discussion with her diagnostic 
assessment.  A further review of the claims folder indicates 
that a VA medical doctor or expert has not provided any 
comments on the assertions made by the appellant.  Moreover, 
the claims folder is negative for any comments, either 
positive or negative, from VA medical specialists on the 
assertions made in the two doctors' opinions provided by the 
appellant.  Based upon the evidentiary record in the instant 
case (or the lack thereof), and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that a VA 
opinion should be obtained and included in the claims folder 
prior to the Board issuing a determination on the merits of 
the appellant's claim.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The claims folder should be returned 
to the RO/AMC and arrangements should be 
made for the claims folder to be reviewed 
by a medical doctor.  The examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran's 
death could be related to his exposure to 
chemical dioxins.  The examiner is asked 
to state whether it is at least as likely 
as not that any of the veteran's 
carcinomas were related to or caused by 
his exposure to chemical dioxins during 
his assignment to Vietnam.  Additionally, 
the examiner is asked to provide comments 
with respect to the doctor's opinion of 
December 1, 2004, and the biochemist's 
opinion of January 21, 2008 - that is, 
whether the opinions submitted by the 
appellant are supported by the record and 
science.  

If the opinions are not supported by 
science and the record, then the examiner 
must, in detail, explain why this is not 
the case.  The examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  The 
examiner's conclusions, if contrary to 
the opinions provided by the biochemist, 
must also address the biochemist's 
statements involving Daubert v. Merrill 
Dow Pharmaceuticals, 509 U.S. 579 (1993).

It is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2007); see Stegall v. 
West, 11 Vet. App. 268 (1998).

Following completion of the above actions, the RO/AMC should 
review the evidence and determine whether service connection 
is warranted.  If any determination remains adverse to the 
appellant, she and her representative should be provided a 
supplemental statement of the case that contains any 
additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The appellant and her representative 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The purpose of the medical review requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



